693 N.W.2d 815 (2005)
472 Mich. 873-882
Korri
v.
Norway Vulcan Area Schools.
Docket No. 125691, COA No. 238811.
Supreme Court of Michigan.
March 11, 2005.
Application for Leave to Appeal.
On order of the Court, the application for leave to appeal the February 10, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall include among the issues to be addressed: (1) whether respondent failed to provide an annual year-end performance evaluation within the meaning of MCL 38.83a(1), and (2) whether the fact that petitioner was notified that her employment was terminated, pursuant to MCL 38.83, affected respondent's obligation to issue a year-end evaluation under MCL 38.83a(1). The parties may file supplemental briefs within 28 days of the date of this order.